Citation Nr: 0946779	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  03-11 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD)


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February 1976 to April 
1976, and from March 1979 to December 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 RO decision, which 
denied an application to reopen a previously denied claim for 
service connection for PTSD.  This issue was reopened and 
remanded by the Board in May 2007 for further development. 

The Board notes that the Veteran submitted claims for service 
connection for limitation of motion of the cervical spine and 
a lumbosacral strain in January 2007.  As it does not appear 
that these claims were ever adjudicated, they are referred 
back to the RO for appropriate adjudication.


FINDING OF FACT

The most probative medical evidence of record does not reveal 
that the Veteran has a diagnosis of PTSD related to an in-
service stressor.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  See 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2009).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

VCAA letters dated in September 2002, January 2003, June 
2005, and June 2007 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  
The Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  These letters informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini II, at 120-121.  Additionally, March 2006 and June 
2007 letters described how appropriate disability ratings and 
effective dates were assigned.  
The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's available service treatment records 
and relevant VA and private medical records are in the file.  
All available records identified by the Veteran as relating 
to this claim have been obtained, to the extent possible.  VA 
has fulfilled its duty to assist.  The Board finds that the 
record contains sufficient evidence to make a decision on the 
claim.  

With regard to claims for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  
The Veteran was provided a VA examination most recently in 
June 2009, which addressed his claim for service connection 
for PTSD.  The Board notes that the examiner reviewed the 
claims file, interviewed and examined the Veteran thoroughly, 
and considered his assertions of in-service stressors.  The 
Board finds this examination report and opinion are 
sufficient upon which to base a decision with regard to this 
claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009). 

Where a Veteran served 90 days or more of continuous, active 
military service and a psychosis becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such psychosis shall be presumed to have been 
incurred in service even though there is no evidence of it 
during the period of service.  38 U.S.C.A. §§ 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  During 
the pendency of this appeal, 38 C.F.R. § 3.384 was added to 
further define a "psychosis" to include brief psychotic 
disorder; delusional disorder; psychotic disorder due to 
general medical condition; psychotic disorder not otherwise 
specified; schizoaffective disorder; schizophrenia; 
schizophreniform disorder; shared psychotic disorder; and 
substance-induced psychotic disorder.  Id. (effective August 
28, 2006).

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

More specifically, service connection for PTSD requires 
medical evidence establishing a diagnosis of the disability, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between the current symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2009).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2009); see also, 38 
U.S.C.A. § 1154(b) (West 2002).  Otherwise, the law requires 
verification of a claimed stressor.

Where a determination is made that the Veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
unrelated to combat, the Veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must include service records or other 
credible evidence that supports and does not contradict the 
Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Moreover, a medical opinion diagnosing PTSD does not 
suffice to verify the occurrence of the claimed in-service 
stressors.  See Moreau, 9 Vet. App. at 395-396; Cohen v. 
Brown, 10 Vet. App. 128, 42 (1997).

The Veteran is seeking entitlement to service connection for 
PTSD.  The Veteran has cited multiple in-service stressors 
which he believes caused his PTSD.  

As an initial matter, it is noted that there is no 
corroborative evidence that the Veteran had combat service; 
as such, 38 U.S.C.A. § 1154(b) is not for application.  The 
Veteran's DD 214 Forms do not reflect that he received any 
medals which are indicative of combat service.  Therefore, in 
order for service connection for PTSD to be awarded, a 
claimed stressor must be corroborated.

A review of the record shows that the Veteran reported four 
stressor events.  The first stressor event consists of the 
Veteran falling down a steep grade and sustaining pelvic 
fracture.  

The second stressor event allegedly occurred on December 24, 
1979 when the Veteran was stationed in Korea.  The Veteran 
reported that he was making a blotter run to Camp Casey, 2nd 
Military Police, 2nd Infantry Division, from Camp Stanley, 
3rd Platoon, 2nd Military Police, 2nd Infantry Division.  The 
Veteran contends that he was at the Military Police station 
in the latrine when he heard someone shout "grenade" and a 
grenade went off in the next room.  The Veteran contends that 
he was injured by the shrapnel and that four other soldiers 
were wounded.  Alternatively, the Veteran asserted in a 
February 2003 statement that he suffered a shrapnel injury to 
his left hip when a grenade went off while he was talking to 
a desk sergeant about being issued a room at around midnight 
on December 24, 1979.

Regarding the third stressor event, the Veteran indicated 
that he was subject to life and death situations while 
serving as a military policeman.  With respect to the fourth 
stressor event, the Veteran contends that, during his first 
period of service, from February 1976 to April 1976, several 
soldiers in his unit committed suicide.  The Veteran did not 
provide any specific dates or locations for these events and 
he did not identify the people involved.

The Board notes that the first stressor is verified by the 
service treatment records.  The service treatment records 
show that, while stationed in Germany in October 1984, the 
Veteran was walking down a steep grade at a castle and he 
lost his footing and fell over an embankment and hit a tree.  
The service treatment records indicate that the Veteran's 
injuries consisted of a fracture of the left hip and pelvis.  
The Veteran was hospitalized from October 14 to October 26.  
He was placed on convalescent leave from November 19 to 
November 21.  He retuned to limited duty on November 21.  
This is the only reported stressor which is verified.

Regarding the third and fourth stressor events, the RO was 
unable to conduct any further searches for any credible 
supporting evidence of these stressor events, because the 
Veteran did not provide specific details of the stressor 
events.  The Board finds that there is no credible supporting 
evidence of these claimed stressors.

With respect to the second stressor event, the Board remanded 
the Veteran's claim in May 2007 so that that an attempt could 
be made to verify this stressor by contacting the United 
States Army and Joint Services Records Research Center 
(JSRRC) (formerly the United States Armed Services Center for 
Research of Unit Records).  The January 2008 response to this 
request indicated that 37 ground incidents and 7 casualties 
in the Country of Korea during the period of December 1 
through 31, 1979 were documented.  However, the Veteran's 
reported grenade incident was unable to be documented.  It 
was noted that information may be available through the 
United States Army Crime Records Center, United States Army 
Criminal Investigation Command.  The claims file does not 
reflect that this facility was contacted.  Regardless, for 
the reasons stated below, the Board finds that, even if this 
incident had been verified, service connection for PTSD could 
still not be granted.  As such, remanding yet again for 
further development with regard to this stressor would be 
useless.     

In addition to considering the Veteran's alleged stressor 
incidents and assertions, the Board has reviewed the 
Veteran's service treatment records and personnel records.  A 
review of the service treatment records does not reflect any 
in-service treatment or diagnoses of a psychiatric disability 
of any kind.  The Board does note that, on a May 1984 report 
of medical history, the Veteran reported experiencing 
excessive worry and anxiety related to his job and career.  
Additionally, as noted above, a service treatment record from 
November 1984 reflects that the Veteran fell while walking 
down a steep grade located at a castle.  It was noted that 
the Veteran lost his footing on uneven stones.  A review of 
the Veteran's personnel records reflects that he served in 
Korea and Germany.  The evidence of record does not reflect 
that he served in Vietnam, Cambodia, or Thailand, as he has 
variously asserted throughout the claims file.   

Shortly following his discharge from service, the Board notes 
that the Veteran was diagnosed with a chronic anxiety 
reaction and an immature personality and noted as having 
schizoid behavior.  See VA treatment record, October 1976. 
The Board notes that the Veteran underwent a VA examination 
most recently in June 2009.  The examiner reviewed the claims 
file and interviewed and examined the Veteran.  Throughout 
the course of this interview, the Veteran revealed that he 
had been sexually abused by his paternal uncle and mentally 
abused by his father.  His father molested his younger 
sister, a lot of his girlfriends, and his first wife.  
Additionally, his sister and cousins tries to initiate sexual 
relations with him when he was a child.  He reported that he 
participated in his first gunfight when he was 13.  It was 
noted that the Veteran served in the Army and the Navy but 
never in combat.  He reported that he began using cocaine and 
marijuana in Germany.  The Veteran reported that a grenade 
came in the Military Police station while he was getting a 
key for a room and he was hit with shrapnel in the left knee 
cap.  He also reported that he was discharged from the Army 
after falling 60 feet and incurring skeletal damage.  Post-
military, the Veteran indicated that he was in a firefight, 
in which he shot 5 men, killing 3 of them.  The Veteran 
asserted that, 2 years later, he shot a man in self defense.  
His girlfriend went to prison for this.  The Veteran then 
admitted that he did not actually pull the trigger; she did.  
He reported having nightmares from this incident.  The 
Veteran stated that he attempted to commit suicide 3 or 4 
times, the first time being while he was in the Army in Korea 
and the last time being in 2001 or 2002.  The examiner noted 
that he has had on and off treatment for depression, PTSD, 
anxiety, and codeine and cannabis rehabilitation.   The 
examiner also noted that the Veteran has had several 
psychiatric hospitalizations.  He was hospitalized for the 
first time in October 1976, shortly following his discharge 
from the Navy.  The Veteran indicated that he witnessed 4 
suicides take place while in the Navy.  The examiner noted 
that the Veteran's affect is often incongruent from what 
might normally be expected during his description of his 
history.  The examiner stated that this strongly suggests 
presence of a dissociative disorder, rooted in childhood 
sexual trauma.  As such, the examiner diagnosed the Veteran 
with a dissociative disorder, not otherwise specified, not 
caused by or the result of military service but more likely 
than not caused by or the result of the childhood sexual 
abuse.  The examiner went on to note that the Veteran had a 
chronic mental illness often manifested by confabulation and 
somatic complaints in support of dissociative disorder.     

In conclusion, the examiner determined that the Veteran does 
not meet the stressor criteria for PTSD, nor does he meet the 
criteria otherwise for a PTSD diagnosis.  He has been 
diagnosed with PTSD in the past, often when presenting 
history based on confabulation, including a prior report that 
he served in the Navy Seals in Cambodia during the Vietnam 
War.  The Veteran has likewise been diagnosed with depression 
and mood disorders.  The Veteran does not now meet diagnostic 
criteria for mood or anxiety disorder.  The examiner went on 
to note that there are strong elements of somatization 
disorder evident in the Veteran's presentation and history 
going back before military service.  However, confabulation 
of parts of his history confound this diagnostic issue.  

The Board notes that the Veteran also underwent a VA 
examination in June 2001.  At this examination, the Veteran 
indicated that his father had a psychiatric condition of some 
sort and was an alcoholic.  He denied any problems with 
aggression, violence, drugs, alcohol, or arrests during 
adolescence and described his formative years as "pleasant 
and secure".  The Veteran reported that he enlisted in the 
Navy in February 1976 and was discharged in April 1976 due to 
a foot condition.  The Veteran reported that he used a foot 
condition as a pretext to get out of the Navy after 
witnessing five suicides in the first 2 weeks of training.  
(The Board notes that the Veteran has reported on other 
occasions that he was discharged due to the fact that his 
father had a nervous breakdown at that time.)  The Veteran 
reported 3 major stressor incidents: (1) he suffered a small 
shrapnel fragment wound in his hip when a grenade blew up in 
the room next to him while he was in the latrine in December 
1979, (2) a woman fired a gun at him in 1980 when he 
responded to a domestic dispute call, and (3) he chased an 
individual who threw a rock at him while visiting a castle 
and fell down a 60-foot embankment in October 1984.  The 
examiner noted that the Veteran had been hospitalized several 
times for psychiatric treatment over the years and diagnosed 
with various psychiatric conditions, to include major 
depression, an adjustment disorder, a personality disorder, 
and PTSD.  In conclusion, the examiner determined that the 
Veteran met the diagnostic criteria for PTSD as a result of 
several incidents he experienced while on active duty, 
including falling from a cliff while chasing an attacker and 
a hand grenade attack.  The examiner diagnosed the Veteran 
with chronic PTSD, recurrent major depressive disorder, and a 
personality disorder, not otherwise specified.   
In addition to these VA examination reports, the claims file 
contains several VA and private treatment records.  

In a February 2003 letter from NorthEast Washington Family 
Counseling, it was noted that the Veteran has been assigned a 
diagnosis of PTSD subsequent to his experiences as part of a 
Military Police unit in Korea in 1979 and as a result of 
terrorist activity while stationed in Germany in 1984.  The 
psychologist who submitted this letter noted that the Veteran 
described an attack on Christmas of 1979 and a fall over a 
precipice while in pursuit of a stone-throwing demonstrator 
in August 1984.  This psychologist concluded that the Veteran 
condition of PTSD is directly related to his experiences in 
the military.  

A November 2002 letter from Ferry County Community Services 
indicated that the Veteran had been receiving treatment at 
this facility for the previous 2 years for PTSD resulting 
from his military service.  

On several occasions, the Veteran has been diagnosed with 
PTSD.  See VA treatment records, July 2002, May 2005, March 
2006, and April 2006.  However, on other occasions, a 
diagnosis of PTSD was ruled out or noted as being 
questionable.  See VA treatment records, February 1997, 
January 2004, December 2004, and May 2005; Ferry County 
Memorial Hospital treatment record, February 1990.  The 
Veteran has also been diagnosed with a variety of other 
psychiatric conditions over the years, such as a chronic 
anxiety reaction, an immature personality, a psychosis (not 
otherwise specified), a major depressive disorder, an 
adjustment disorder, a personality disorder, and a brief 
psychotic reaction.  See VA treatment records, October 1976, 
February 1997, July 1997, January 1999, January 2004, and 
June 2005.  

Additionally, the Board notes that, throughout his treatment, 
there have been discrepancies in the Veteran's reported 
history.  For example, in a February 1997 VA treatment 
record, the Veteran reported that he was a member of the Seal 
team in Vietnam in 1975 "getting all those boys out of 
there", despite the fact that he was discharged in April 
1976 with no foreign service or record of serving with the 
Navy Seals.  The Veteran also reported at this time that he 
was pulled out of Vietnam and sent to Thailand.  It was noted 
in this treatment record that a social worker opined that the 
Veteran was over endorsing stress related to his experiences 
and there was questionable validity of his being in the Navy 
Seals in Saigon in April 1975. 

Furthermore, the Veteran's service treatment records reflect 
that he was medically discharged from the Navy in April 1976 
due to a foot condition.  At the June 2001 VA examination, 
the Veteran reported that he used a foot condition as a 
pretext to get out of the Navy after witnessing five suicides 
in the first 2 weeks of training.  However, in a July 1997 VA 
treatment record, he asserted that he was discharged at that 
time for hardship reasons, as his father was having a nervous 
breakdown.

Clearly, the claims file contains much conflicting evidence 
with respect to the Veteran's reported stressors, the 
reported nature of his service, and his current psychiatric 
diagnoses.  The Board is free to favor one medical opinion 
over another, provided it offers an adequate basis for doing 
so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician 
provides a basis for his or her medical opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
folder and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

Upon thorough review of the claims file and extensive 
consideration of all of the evidence of record, the Board 
finds the June 2009 VA opinion to be the most probative of 
record.  The examiner who rendered this opinion reviewed the 
claims file, noted the Veteran's assertions of in-service 
stressors, and considered the Veteran's pre-service, service, 
and post-service history.  Additionally, the examiner offered 
a detailed rationale for his opinion.  As such, the Board 
finds this opinion to be competent and the most probative of 
record.  

The Board notes that the June 2001 examiner determined that 
the Veteran met the diagnostic criteria for PTSD as a result 
of several incidents he experienced while on active duty.  
However, it is apparent from this examination report that the 
Veteran did not give the same detailed history of his 
childhood as he gave the June 2009 examiner.  The Veteran 
described his childhood as "pleasant and secure", giving no 
mention of the alleged sexual abuse he suffered from his 
uncle or continued emotional abuse from his father.  Also, 
the Board notes that his assertion of witnessing 5 suicides 
in 2 weeks of basic training is unverified and unverifiable, 
due to the fact that the Veteran has supplied no names or 
corroborating evidence.  As such, any diagnosis or nexus 
relating to this alleged stressor is no probative.  Medical 
opinions premised upon an unsubstantiated account of a 
claimant are of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant).  Therefore, as it appears the Veteran's history 
was not presented to the June 2001 examiner in the same 
manner as it was presented to the Board, to the June 2009 VA 
examiner, and to others throughout his treatment records, the 
Board finds this opinion to be based on incomplete or 
unverifiable information and, as such, not probative.    

With regard to the February 2003 letter from NorthEast 
Washington Family Counseling, it was noted that the Veteran 
has been assigned a diagnosis of PTSD subsequent to his 
experiences as part of a Military Police unit in Korea in 
1979 and as a result of terrorist activity while stationed in 
Germany in 1984.  While the Veteran's service treatment 
records demonstrate that he suffered a fall during service, 
these records give no indication that this fall was brought 
on by terrorist activity.  As noted above, his service 
treatment records reflect that the Veteran fell while walking 
down a steep grade located at a castle.  There is no mention 
of terrorist activity.  Furthermore, this examiner gave no 
indication that he considered the Veteran's pre-service 
history in rendering his opinion or reviewed the claims file.  
Additionally, he did not offer a detailed rationale for his 
opinion.  Therefore, the Board finds the June 2009 VA opinion 
to be more probative.  

With regard to the November 2002 letter from Ferry County 
Community Services, the Board finds this opinion also to be 
not probative, as the examiner did not indicate that he 
reviewed the claims file, did not offer a detailed rationale 
for his opinion, and did not address the affect of the 
Veteran's childhood on his current psychiatric difficulties.  

Therefore, for the reasons stated above, the Board finds the 
June 2009 VA opinion to be the most probative of record.  As 
this opinion specifically indicated that the Veteran did not 
meet the criteria for PTSD and his diagnosed dissociative 
disorder is not caused by or the result of military service 
but more likely than not caused by or the result of the 
childhood sexual abuse, the Board finds service connection 
may not be granted. 

As noted above, the United States Army Crime Records Center, 
United States Army Criminal Investigation Command was not 
contacted in order to verify the Veteran's reported stressor 
involving the grenade.  However, the Board finds that this 
stressor was considered by the June 2009 examiner in 
rendering his opinion.  The Veteran reported this incident to 
the examiner, and the examiner considered all of the 
Veteran's assertions in concluding that the Veteran had a 
dissociative disorder, not PTSD, which was the result of 
childhood sexual abuse, and not the Veteran's reported 
stressors.  Therefore, as previously discussed, the Board 
finds that any further attempt to verify this stressor would 
have been useless, in light of the fact that the effects of 
this alleged stressor on the Veteran have already been 
considered and the examiner determined that the Veteran does 
not meet the criteria for a diagnosis of PTSD, without which 
service connection cannot be granted. 

Finally, the Board notes that the Veteran was diagnosed with 
a chronic anxiety reaction and an immature personality and 
noted as having schizoid behavior in October 1976, within 1 
year of his discharge from his first period of active duty.  
See VA treatment record, October 1976.  However, there is no 
evidence of record reflecting that the Veteran had a 
psychosis of any kind that manifested to a degree of 10 
percent within one year from date of termination of such 
service.  Furthermore, the Veteran did not serve 90 days or 
more of continuous, active military service in his first 
period of active duty service.  As such, service connection 
cannot be granted for a psychiatric disability related to his 
active duty service on a presumptive basis either.
As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for PTSD must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


